Case 5:17-cv-00548-CBM-RAO Document 451 Filed 11/19/18 Page 1 of 3 Page ID #:17611




      1   Joseph R. Re (SBN 134,479)
          joe.re@knobbe.com
      2   Lynda J. Zadra-Symes (SBN 156511)
          lynda.zadrasymes@knobbe.com
      3   Marko R. Zoretic (SBN 233,952)
          marko.zoretic@knobbe.com
      4   Jason A. Champion (CA SBN 259207)
          jason.champion@knobbe.com
      5   KNOBBE, MARTENS, OLSON & BEAR, LLP
          2040 Main Street, Fourteenth Floor
      6   Irvine, CA 92614
          Phone: (949) 760-0404
      7   Facsimile: (949) 760-9502
      8   Brian C. Horne (SBN 205621)
          brian.horne@knobbe.com
      9   KNOBBE, MARTENS, OLSON & BEAR, LLP
          1925 Century Park East, Suite 600
    10    Los Angeles, CA 90067
          Telephone: (310) 551-3450
    11    Facsimile: (310) 601-1263
    12    Attorneys for Plaintiff
          MONSTER ENERGY COMPANY
    13
    14
    15
    16                  IN THE UNITED STATES DISTRICT COURT
    17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    18
          MONSTER ENERGY COMPANY,            )   Case No. 5:17-CV-00548-CBM-RAO
    19
          a Delaware corporation,            )
                                             )   MONSTER ENERGY’S
    20
                     Plaintiff,              )   PROPOSED POST-TRIAL
                                             )   BRIEFING SCHEDULE
    21
               v.                            )
                                             )
    22                                       )   Hon. Consuelo B. Marshall
          INTEGRATED SUPPLY                  )
    23    NETWORK, LLC, a Florida limited    )
          liability company,                 )
    24
                     Defendant.              )
                                             )
    25
    26
    27
    28
Case 5:17-cv-00548-CBM-RAO Document 451 Filed 11/19/18 Page 2 of 3 Page ID #:17612




      1         Plaintiff Monster Energy Company (“Monster”) proposes the following
      2   schedule for post-trial briefs:
      3
      4                   Monster’s Motion for a Permanent Injunction
      5           (See Monster’s separate Ex Parte Application (Dkt. No. 449))
      6              Date                                           Event
      7   November 26, 2018                 Monster’s Opening Brief
      8   December 3, 2018                  ISN’s Opposition Brief
      9   December 5, 2018                  Monster’s Reply Brief
    10    December 11, 2018                 Hearing
    11
    12                                             Laches
    13               Date                                           Event
    14    December 5, 2018                  Simultaneously file briefs on ISN’s laches defense
    15
    16                                        Rule 50 Motions
    17               Date                                           Event
    18    December 4, 2018                  Opening Briefs
    19    December 11, 2018                 Opposition Briefs
    20    December 18, 2018                 Reply Briefs
    21
          January 8, 2018                   Hearing
    22
                                             Respectfully submitted,
    23                                       KNOBBE, MARTENS, OLSON & BEAR, LLP
    24
    25    Dated: November 19, 2018           By: /s/ Marko R. Zoretic
                                                Joseph R. Re
    26                                          Lynda J. Zadra-Symes
    27                                          Brian C. Horne
                                                Marko R. Zoretic
    28                                          Jason A. Champion
                                                      -1-
Case 5:17-cv-00548-CBM-RAO Document 451 Filed 11/19/18 Page 3 of 3 Page ID #:17613




      1
                                     Attorneys for Plaintiff,
      2                              MONSTER ENERGY COMPANY
      3
      4
      5
      6
      7
      8
      9
    10
    11    29458235

    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                            -2-
